UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1397


KENNETH EKOW NKETSIAH,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 25, 2016               Decided:   March 9, 2016


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven Kreiss, Washington, D.C., for Petitioner.  Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Terri J.
Scadron, Assistant Director, Manuel A. Palau, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth       Ekow     Nketsiah,       a       native    and   citizen     of     Ghana,

petitions for review of the Board of Immigration Appeals’ order

denying     Nketsiah’s       motion        for    reconsideration         of   the    Board’s

prior order dismissing his appeal of the immigration judge’s

order denying Nketsiah’s application for a stand-alone waiver of

inadmissibility, see 8 U.S.C. § 1182(i) (2012), and ordering him

removed to Ghana.          We deny the petition for review.

      A motion to reconsider asserts that the Board made an error

in its earlier decision, and the movant must specify that error

of fact or law.        See 8 C.F.R. § 1003.2(b)(1) (2015).                       The denial

of a motion to reconsider is reviewed for abuse of discretion.

Urbina v. Holder, 745 F.3d 736, 741 (4th Cir. 2014); 8 C.F.R.

§ 1003.2(a)        (2015).      This       court       will    reverse    a    denial    of    a

motion      to    reconsider    “only        if       the    Board   acted     arbitrarily,

irrationally, or contrary to law.”                          Narine v. Holder, 559 F.3d
246, 249 (4th Cir. 2009) (internal quotation marks omitted).

      Nketsiah does not satisfy this high standard.                              Our review

of    the        record,     including           the        transcript    of     Nketsiah’s

administrative        proceedings,           reveals          substantial      evidence       to

support      the     Board’s        factual          determination       that,    when    the

immigration judge denied Nketsiah’s waiver application, no other

form of relief — including a request for voluntary departure —

was      pending.             See      8         U.S.C.        § 1252(b)(4)(B)          (2012)

                                                 2
(“[A]dministrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.”).      We thus discern no abuse of discretion in the

Board’s denial of Nketsiah’s motion for reconsideration of this

issue.

     In addition to the claimed factual error, Nketsiah also

presented in his motion for reconsideration an intricate legal

argument to support Nketsiah’s position that his request for

voluntary departure remained pending when the immigration judge

denied the waiver application.              Nketsiah advances the same line

of argument in this court.

     But “[a] motion to reconsider is not a mechanism by which a

party may file a new brief before the Board raising additional

legal arguments that are unrelated to those issues raised before

the Immigration Judge and on appeal.”             In re O-S-G-, 24 I. & N.

Dec. 56, 58 (B.I.A. 2006).             The Board cited this authority to

supports   its   denial    of   this    aspect    of   Nketsiah’s   motion   to

reconsider, in which Nketsiah asserted “a legal argument that

could have been raised earlier in the proceedings.”                    Id.   We

likewise discern no abuse of discretion in this ruling, which

Nketsiah does not substantively challenge in his opening brief.

See Martinez-Lopez v. Holder, 704 F.3d 169, 172 (1st Cir. 2013)

(surveying     circuit    authority     and    joining   the   other   circuit

courts of appeals that have held “that the office of a motion to

                                        3
reconsider   in   an   immigration       case,   under     current    law,   is

ordinarily   limited   to   the   consideration     of   factual      or   legal

errors in the disposition of issues previously raised”).

     Accordingly, we deny the petition for review.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials     before    this     court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                     4